Citation Nr: 1207062	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a right fibula fracture with degenerative changes of the ankle.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from April 1964 to March 1967.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in August 2010.  The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was most recently afforded a VA examination in connection with the current claim in May 2009.  VA treatment records subsequently associated with the claims file revealed that the Veteran was prescribed use of a walker and motorized wheelchair.  See VA treatment records dated September to November 2009.  Likewise, at the time of the August 2010 hearing, the Veteran testified that the condition of his service-connected disability got worse such that he was confined to a motorized scooter.  The Veteran testified that he was able to use a walker in the past.  However, the Veteran indicated that he used a motorized scooter "all the time" for the past year as a result of his service-connected disability.  
     
Based on this information, the Board finds that the Veteran must be scheduled for a new VA examination to determine the severity of his service-connected right fibula and ankle disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)) (finding that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition).

The record also reflects that the Veteran receives Social Security Disability benefits.  Therefore, the RO must contact the Social Security Administration on remand to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.

VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from November 4, 2009.  In addition, the Veteran must be contacted on remand and asked to identify any and all sources of treatment for the disability at issue that are not already of record.  The Veteran must also be provided with notice of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim currently on appeal that is not already of record.  The Veteran must also be provided with notice of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from November 4, 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Obtain from the record (including evidence from the Social Security Administration) and from the Veteran a complete work history and educational history for the Veteran.  Summarize this information for the examiner.

4.  After all of the above development is completed, the Veteran must be afforded a VA examination to determine the severity of his service-connected right fibula fracture residuals with degenerative changes of the ankle.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's right fibula fracture residuals with degenerative changes of the ankle.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected right fibula fracture residuals with degenerative changes of the ankle.  

The examiner must indicate whether the service-connected right fibula fracture residuals are manifested by malunion with marked knee or ankle disability.  The examiner must also indicate whether the service-connected right fibula fracture residuals are manifested by nonunion with loose movement, requiring a brace.  In reaching these conclusions, the examiner must determine the range of motion of the Veteran's right ankle and right knee, in degrees, using a goniometer and noting by comparison the normal range of motion of the ankle and knee, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement after repetitions of the range of motion tests as a result of the Veteran's service-connected right fibula fracture residuals with degenerative changes of the ankle.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of the additional degrees of limitation of motion lost.  

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right fibula or ankle, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right fibula fracture residuals with degenerative changes of the ankle, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right fibula fracture residuals with degenerative changes of the ankle, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right fibula fracture residuals with degenerative changes of the ankle.  

The examiner is also asked to address the following:
	(a).  State whether the Veteran is using a scooter, motorized wheelchair, or other motorized device, and describe the frequency of such use.  The examiner should provide an opinion as to whether the Veteran requires a scooter, motorized wheelchair, or other motorized device as a result of the service-connected right ankle disability.  If the examiner finds that the service-connected disability is not the reason for the use of such device, the examiner should be requested to identify the medical disorder(s) which are the basis of the Veteran's use of such device.  
	(b).  The examiner must review the Veteran's work and educational history.  Based on the review of the work and educational history, the claims file, and the examination, the examiner must describe the tasks required for the Veteran's normal employment that would be impaired by the service-connected right fibula fracture residuals with degenerative changes of the ankle. 

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Please Note: recent correspondence from the Veteran indicated that he was homeless after fire destroyed his home.

6.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

